DETAILED ACTION

Status of Claims

This action is in reply to the RCE filed on September 15, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7-8 and 14-15 have been amended.
Claim 21 have been added.
Claims 2, 6, 9, 13 and 20 have been canceled.
Claims 1, 3-5, 7-8, 10-12, 14-19 and 21 are currently pending and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022 has been entered.
 Response to Amendments
Applicant amendments to claims 1, 7-8, and 14-15 are acknowledged.  
Response to Arguments
Applicant's arguments have been considered but not found persuasive.  Applicant argues:
A.  Reid does not use a weight sensing device to obtain a weight sensing value as claimed.  Reid discloses that the volume of product removed from any bin by a customer is estimated and based on that estimate a weight is calculated.
	Examiner’s Response: Meyer discloses weight sensing devices to obtain a weight sensing value in order to identify a product.  Also, Reid in at least column 3 lines 25-30 discloses that product bins can have sensors including weight sensors to add certainty to product identification.  Then, in at least column 5 lines 10-45, Reid discloses that shopper’s gestures and motions are tracked from the pick event to the drop event allowing the product to be identified as it is weighted.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-8, 10-12, 14-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2016/0048798 A1) in view of Reid (US 10,290,031 B2), further in view of Gu GM (US 2012051212).


Claim 1

Meyer discloses the following limitations:

A sensing system based on weight monitoring, comprises:

at least one shelf disposed in a closed space, wherein each shelf comprises a plurality of racks, and each rack is placed with one kind of goods: (see at least figures 1 and 11).

a plurality of weight sensing devices, wherein one of the plurality of weight sensing devices is disposed under each rack; (see at least figures 1 and 11).

a goods database generator that generates a goods database; (see at least paragraphs 0017-0018 and 0104-0105).

a weight collector that collects a weight sensing value of a rack in real time; (see at least abstract, paragraphs 0002 and 0104).

and is connected to a weight sensing device; (see at least figures 1 and 11).

a pick or place status judger that determines whether the weight sensing value of the rack changes or not, (see at least paragraphs 0009-0011 and 0104).

wherein if the weight sensing value of the rack becomes smaller, the pick or place status judger determines that there are one or more goods taken away from the rack; (see at least paragraphs 0018, 0020, 0058 and 0104).

and if the weight sensing value of the rack becomes larger, the pick or place status judger determines that there are one or more articles placed on the rack; (see at least paragraphs 0018, 0094 and 0104).

 a goods database updater that stores the weight sensing value in the goods database to update the weight sensing value of the rack in the goods database in real time (see at least abstract and paragraphs 0104-0105).

Meyer does not explicitly disclose the following limitations however, Reid does:

a user identification system for identifying identity information of each user, wherein the identity information is included in electronic payment information; (see at least abstract).

a target positioning system, configured to obtain a group of coordinates of all or part of users in the closed space, (see at least abstract and column 4 lines 10-45).

 wherein the target positioning system comprises a plurality of the image sensors for capturing real-time 3D images to obtain the group of coordinates of all or part of the users,  (see at least abstract, column 4 lines 10-45 and column 5 lines 10-65).

a shopping user identification system, for determining the identity of a user interacting with goods (see at least abstract, column 4 lines 10-45 and column 5 lines 10-65-shoppers are tracked from the pick event at the bin to the drop event).

in response to detecting both a location overlap of the user with rack space and a real-time overlap between the user and changes from the weight sensing value of the rack obtained from the plurality of weight sensing devices; (column 3 lines 20-40-where the hand of a customer covers a packaged product label, the product can be identified by the sensor-equipped server when the product is moved i.e. dropped into a shopping cart or other container..product bins can have sensors including weight and optical sensors to add ceirtanty to product identification; column 5 lines 10-65-shoppers are tracked from the pick event at the bin to the drop event).  

a shopping information recorder, for generating at least one shopping database according to the identity information of each user, so as to record a category and quantity of at least one item taken by each user; and (see at least abstract, column 4 lines 10-45; column 5 lines 15-65-shoppers are tracked from the pick event at the bin to the drop event; and column 3 lines 25-35-product bins can have sensors including weight and optical sensors to add certainty to product identification).

a settlement system, for settling a fee by electronic payment according to the category and quantity of all goods in the shopping database of the user, when the image sensors cannot acquire the real-time 3D image of the user (conditional limitation-there is an scenario where condition A does not trigger the event; see at least abstract for automatic authorization of electronic payment).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the weight sensors in Meyer with the automated checkout method disclosed by Reid, in order to provide an automatic settlement payment system which can establish an efficient automatic shopping settlement process in places such as shopping centers and grocery stores, simplifying the shopping process of consumers and avoiding shopping queuing phenomenon (Reid Background).  The use of weight sensors for identifying items is common knowledge in the art and is just one of a variety of sensors that could be used for items identification.  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Reid discloses panels suspended from the ceiling, spaced uniformly throughout the store for collecting sensor data and using depth image sensors.  The combination Meyer/Reid does not explicitly disclose the following limitations, however, GU GM does:

the plurality of the image sensors are evenly distributed at top of the closed space, a field of view of lenses of the plurality of image sensors covers entire bottom surface of the closed space; (see at least pages 6-9).

wherein the plurality of image sensors comprises depth image sensors and Red Green Blue color Visible Imaging (RGB) sensors, and the depth image sensors and the RGB sensors acquire images simultaneously with a same acquisition frequency to be processed to real-time 3D images by a 3D image integration unit; (see at least pages 6-9).
	
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Meyer/Reid with the teachings in GU GM in order to improve accuracy (GU GM).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 3
Furthermore, Meyer discloses the following limitations:

wherein the goods database generator comprises: an initializer that initializes the goods database; (see at least paragraphs 0060-0062 and 0091).

an information input that records a weight value and goods information of each item of the goods, and stores the weight value and the goods information in the goods database; and (see at least paragraphs 0060-0062 and 0091).

a value initializer that collects the weight sensing value of the rack after the goods are placed thereon, and stores the weight sensing value in the goods database (see at least paragraphs 0060-0062 and 0091).

Claim 4
Furthermore, Meyer discloses the following limitations:

 wherein the pick or place status judger comprises:

a weight difference calculator that calculates a difference value between the weight sensing value of the rack collected in real time and the weight sensing value of the same rack stored in the goods database, and records the difference value as a weight difference value of the rack; (see at least paragraphs 0017-0018).

a weight difference judger that compares the weight difference value of the rack with 0, wherein when the weight difference value of the rack is less than 0, it determines that there are goods taken away from the rack;  (see at least paragraphs 0018, 0020, 0058 and 0104).

and when the weight difference value of the rack is greater than 0, it determines that there are articles placed on the rack; and (see at least paragraphs 0018, 0094 and 0104).

a rack information recorder that records a rack number of the rack and the weight difference of the rack when the weight difference of the rack is greater than 0 or less than 0 (see at least abstract and paragraphs 0104-0105).

Claim 5
Furthermore, Meyer discloses the following limitations:

Wherein when all goods on a same rack have a same type and a same weight, the pick or place status judger further comprises:

a goods type decider that determines a type of the goods taken away from the rack according to the rack number of the rack and goods information associated with the rack stored in the goods database; and (see at least paragraphs 0018, 0020, 0058 and 0104).

a goods quantity calculator that calculates a ratio of an absolute value of the weight difference of the rack to a weight value of a single item of the goods on the rack, wherein the ratio is rounded, by using a rounding method, to an integer which is a quantity of the taken goods (see at least paragraphs 0018, 0020, 0058 and 0104).


Claim 7
Furthermore Reid discloses the following limitations:

wherein the shopping information recorder comprises:

a shopping database generator that generates a shopping database of the user according to identity information of the user when the identity of the user is recognized; and (see at least abstract and column 2 lines 40-65).

a shopping database updater that generates, when the goods are taken away, shopping information according to the type and quantity of the taken goods and the identity information of the user who takes the goods, and stores the shopping information in the shopping database of the user; (see at least abstract, column 2 lines 40-65 and column 5 lines 10-20).

wherein the shopping database updater, when the goods are put back, generates return information according to a type and quantity of the goods and the identity information of the user who puts back the goods, (see at least abstract, column 2 lines 40-65 and column 5 lines 10-20).

and deletes the shopping information associated with the return information from the shopping database of the user (see at least abstract, column 2 lines 40-65, column 5 lines 10-20, column 8 lines 15-20 and column 12 lines 15-45).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the weight sensors in Meyer with the automated checkout method disclosed by Reid, in order to provide an automatic settlement payment system which can establish an efficient automatic shopping settlement process in places such as shopping centers and grocery stores, simplifying the shopping process of consumers and avoiding shopping queuing phenomenon (Reid Background).  The use of weight sensors for identifying items is common knowledge in the art and is just one of a variety of sensors that could be used for items identification.  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 21

Reid  in at least column 5 lines 10-65 discloses that shoppers are tracked from the pick event at the bin to the drop event, in at least abstract and claim 1 discloses automatically authorizing an electronic payment when a customer is passing a demarcation zone (see at least abstract and claim 1) assuming that the customer finished shopping.  Reid does not explicitly disclose the following limitation:

wherein the settlement system automatically settles fee for the user in response to that the target positioning system cannot acquire the real-time 3D image of the user.

However, in view of the teachings it would be a matter of programming the system to charge a fee for the user in response of the positioning system not acquiring a real-time image, because the system is assuming that the user has finished shopping similar to the assumption in Reid when the user is passing a demarcation zone.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply this lacking limitation to the invention of Reid, to provide an automatic settlement payment system which can establish an efficient automatic shopping settlement process in places such as shopping centers and grocery stores, simplifying the shopping process of consumers and avoiding shopping queuing phenomenon (Reid Background).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


As per claims 8, 10-12 and 14-19, claims 8, 10-12 and 14-19 recite substantially similar limitations to claims 1-7 and are therefore rejected using the same art and rationale set forth above.    

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Goldstein (US 10,318,917 B1) in at least abstract and column 4 lines 25-30 discloses a system for acquiring image data and weight data in order to track what item a user has interacted with.


CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	/NATHAN C UBER/           Supervisory Patent Examiner, Art Unit 3687